DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00346-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TEXAS DEPARTMENT OF
PUBLIC SAFETY,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

BRENT THOMAS FEHNER,
APPELLEE§
	PANOLA COUNTY, TEXAS




 MEMORANDUM OPINION

PER CURIAM

	Appellant has filed a motion to dismiss its appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  Because Appellant has  met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered December 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.







(PUBLISH)